Case 8:19-cv-01240-WFJ-CPT Document 37 Filed 12/09/19 Page 1 of 1 PageID 168



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                            CASE NO: 8:19-cv-01240- WFJ-CPT

BRYAN THOMAS, on behalf of himself
and all others similarly situated,
     Plaintiff,
v.

CIRKUL, INC., A Foreign
Profit Corporation,
      Defendant.
_____________________________________/

                              JOINT NOTICE OF SETTLEMENT

        Plaintiff, BRYAN THOMAS (“Plaintiff”) and Defendant, CIRKUL, INC., a Foreign Profit

Company (“Defendant”) (collectively, the “Parties”) by and through their undersigned counsel, hereby

notify this Court that the Parties have reached a resolution in this case. The Parties are in the process

of finalizing the Settlement and request for dismissal with prejudice, and anticipate filing same with

the Court within the next twenty-one (21) days.

        Dated this 9th day of December, 2019.

Respectfully submitted,                                Respectfully submitted,

/s Noah E. Storch, Esq.                                /s/ Christine R. Sensenig
Noah E. Storch, Esq.                                   Christine R. Sensenig
Florida Bar No. 0085476                                Florida Bar No. 74276
Richard Celler Legal, P.A.                             Hultman Sensenig + Joshi
10368 West State Road 84, Suite 103                    2055 Wood Street, Ste 208
Davie, FL 33324                                        Sarasota, FL 34237
Telephone: (866) 344-9243                              Telephone: (941) 953-2828
Facsimile: (954) 337-2771                              Fax: (941) 953-3018
Email: noah@floridaovertimelawyer.com                  csensenig@hsjlawfirm.com
Counsel for Plaintiff                                  droginski@hsjlawfirm.com
                                                       Counsel for Defendant
